Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 2, 6, 8-9, 11-12, 15, 21, 23-25, 114-124 are pending.  Claims 1, 3-5, 7, 10, 13-14, 16-20, 22, 26-113 are cancelled.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 2, 6, 8-9, 11-12, 15, 21, 23-25, 114-119, 122-124 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Herzel (US No. 9,438,845).  
In regard to claim 2, Herzel discloses a system of uninterruptible power over Ethernet and backup Internet connectivity (see abstract), comprising: a rechargeable power supply (i.e. contingency power and battery recharge); a power over Ethernet injection device (i.e. POE power in) attached to the rechargeable power supply (as shown in Fig. 6, which is reproduced below for ease of reference and convenience, Herzel discloses the contingency power source may be a rechargeable battery. The apparatus/device may comprise: a Contingency Power Source Charging Module for using external and/or internal electric power from the regular power source (i.e. while available)--PoE, and/or Auxiliary Power--for charging the rechargeable battery contingency power source. According to some embodiments, the Power Management Module may switch between the regular power source (e.g. PoE line) and two or more contingency power sources, in response to a power source switching command from the decision logic. See col. 7, lines 17-42);

    PNG
    media_image1.png
    1051
    795
    media_image1.png
    Greyscale

a primary power monitoring circuit (i.e. decision logic) that detects variation in primary power voltage provided to the system and generates a primary power fault signal when the variation exceeds a primary power validity voltage range (in Herzel, the Power Management Module may switch between the regular power source (e.g. PoE line) and two or more contingency power sources, in response to a power source switching command from the decision logic. For example, the Power Management Module may initially switch to an auxiliary backup power source--in response to a drop in power quality in the regular power source, and may later switch to a rechargeable battery backup power source--in response to a drop in power quality in the auxiliary backup power source.  See col. 7, lines 17-42); a power source control circuit (i.e. power management module) that redirects power provided to the Ethernet injection device from primary power to the rechargeable power supply based on the primary power fault signal (in Herzel, the contingency power source may be a rechargeable battery. The apparatus/device may comprise: a Contingency Power Source Charging Module for using external and/or internal electric power from the regular power source (i.e. while available)--PoE, and/or Auxiliary Power--for charging the rechargeable battery contingency power source. According to some embodiments, the Power Management Module may switch between the regular power source (e.g. PoE line) and two or more contingency power sources, in response to a power source switching command from the decision logic. See col. 7, lines 17-42); an Internet connectivity monitoring circuit (i.e. Network Monitoring module) that detects variation in Internet connectivity of the system and generates an Internet connectivity fault signal when the variation in Internet connectivity exceeds a connection fault threshold (i.e. parameters) (in Herzel, a Network Monitoring Module may intermittently check the quality of the regular network connection. The decision logic, upon determining based on the extracted network connection parameters that the regular connection is down/bad, may issue a respective data storage switching command to the Data Communication and Storage Management Module. In response, the Data Communication and Storage Management Module may switch from its regular over wire network connection (determined to be down/bad), to using the Wireless Communication Module (e.g. Wi-Fi, Cellular). According to some embodiments, the Ethernet Replacement (e.g. IP mirror substitute) may be used as a substitute for the network destination/sink (e.g. an IP address) to which the camera regularly (i.e. under good network connection quality conditions) relays its data.  See col. 8, line 65 through col. 9, line 14); and an Internet wireless connectivity device (i.e. wireless communication module) that automatically provides Internet connectivity to devices connected to the injection device responsive to at least one of the primary power fault signal and the Internet connectivity fault signal (in Herzel, a Network Monitoring Module may intermittently check the quality of the regular network connection. The decision logic, upon determining based on the extracted network connection parameters that the regular connection is down/bad, may issue a respective data storage switching command to the Data Communication and Storage Management Module. In response, the Data Communication and Storage Management Module may switch from its regular over wire network connection (determined to be down/bad), to using the Wireless Communication Module (e.g. Wi-Fi, Cellular). According to some embodiments, the Ethernet Replacement (e.g. IP mirror substitute) may be used as a substitute for the network destination/sink (e.g. an IP address) to which the camera regularly (i.e. under good network connection quality conditions) relays its data.  See col. 8, line 65 through col. 9, line 14).
In regard to claim 6, Herzel discloses wherein the Internet connectivity monitoring circuit monitors Internet activity over a Local Area Network Internet connection wired to the system (in Herzel, the main modules and operation steps of an exemplary system/apparatus for facilitating network camera backup, wherein the system switches from its regular (e.g. over wire) communication to wireless (e.g. Wi-Fi, cellular) communication as a result of a drop in the quality of its network connection.  See col. 9, lines 15-21).
In regard to claim 8, Herzel discloses wherein the Internet connectivity monitoring circuit monitors Internet activity over a Metropolitan Area Network Internet connection wired to the system (in Herzel, the main modules and operation steps of an exemplary system/apparatus for facilitating network camera backup, wherein the system switches from its regular (e.g. over wire) communication to wireless (e.g. Wi-Fi, cellular) communication as a result of a drop in the quality of its network connection.  See col. 9, lines 15-21).
In regard to claims 9, 21, Herzel discloses wherein the Internet connectivity (in Herzel, the main modules and operation steps of an exemplary system/apparatus for facilitating network camera backup, wherein the system switches from its regular (e.g. over wire) communication to wireless (e.g. Wi-Fi, cellular) communication as a result of a drop in the quality of its network connection.  See col. 9, lines 15-21).
In regard to claims 11, 23, Herzel discloses wherein the system automatically provides Internet connectivity through a satellite communication interface that is activated responsive to at least one of the primary power fault signal and the Internet connectivity fault signal (in Herzel, the main modules and operation steps of an exemplary system/apparatus for facilitating network camera backup, wherein the system switches from its regular (e.g. over wire) communication to wireless (e.g. Wi-Fi, cellular) communication as a result of a drop in the quality of its network connection.  See col. 9, lines 15-21).
In regard to claims 12, 24, Herzel discloses wherein the system automatically provides Internet connectivity through a cellular communication interface that is activated responsive to at least one of the primary power fault signal and the Internet connectivity fault signal  (in Herzel, the main modules and operation steps of an exemplary system/apparatus for facilitating network camera backup, wherein the system switches from its regular (e.g. over wire) communication to wireless (e.g. Wi-Fi, cellular) communication as a result of a drop in the quality of its network connection.  See col. 9, lines 15-21).
In regard to claim 15, Herzel discloses a system of backup power over Ethernet and Internet connectivity, comprising: a rechargeable power supply; a power over Ethernet injection device attached to the rechargeable power supply (as shown in Fig. 6, which is reproduced below for ease of reference and convenience, Herzel discloses the contingency power source may be a rechargeable battery. The apparatus/device may comprise: a Contingency Power Source Charging Module for using external and/or internal electric power from the regular power source (i.e. while available)--PoE, and/or Auxiliary Power--for charging the rechargeable battery contingency power source. According to some embodiments, the Power Management Module may switch between the regular power source (e.g. PoE line) and two or more contingency power sources, in response to a power source switching command from the decision logic. See col. 7, lines 17-42);

    PNG
    media_image1.png
    1051
    795
    media_image1.png
    Greyscale






a primary power monitoring circuit that detects variation in primary power voltage provided to the system and generates a primary power fault signal when the variation exceeds a primary power validity voltage range (in Herzel, the Power Management Module may switch between the regular power source (e.g. PoE line) and two or more contingency power sources, in response to a power source switching command from the decision logic. For example, the Power Management Module may initially switch to an auxiliary backup power source--in response to a drop in power quality in the regular power source, and may later switch to a rechargeable battery backup power source--in response to a drop in power quality in the auxiliary backup power source.  See col. 7, lines 17-42); a backup power source circuit that enables the Ethernet injection device to provide power to devices connected to the Ethernet injection device from the rechargeable power supply based on a primary power fault signal (in Herzel, the contingency power source may be a rechargeable battery. The apparatus/device may comprise: a Contingency Power Source Charging Module for using external and/or internal electric power from the regular power source (i.e. while available)--PoE, and/or Auxiliary Power--for charging the rechargeable battery contingency power source. According to some embodiments, the Power Management Module may switch between the regular power source (e.g. PoE line) and two or more contingency power sources, in response to a power source switching command from the decision logic. See col. 7, lines 17-42); an Internet connectivity monitoring circuit that detects variation in Internet connectivity of the system and generates an Internet connectivity fault signal when the variation in Internet connectivity exceeds a connection fault threshold (in Herzel, a Network Monitoring Module may intermittently check the quality of the regular network connection. The decision logic, upon determining based on the extracted network connection parameters that the regular connection is down/bad, may issue a respective data storage switching command to the Data Communication and Storage Management Module. In response, the Data Communication and Storage Management Module may switch from its regular over wire network connection (determined to be down/bad), to using the Wireless Communication Module (e.g. Wi-Fi, Cellular). According to some embodiments, the Ethernet Replacement (e.g. IP mirror substitute) may be used as a substitute for the network destination/sink (e.g. an IP address) to which the camera regularly (i.e. under good network connection quality conditions) relays its data.  See col. 8, line 65 through col. 9, line14); and an Internet wireless connectivity device that automatically provides Internet connectivity to devices connected to the injection device responsive to at least one of the primary power fault signal and the Internet connectivity fault signal  (in Herzel, a Network Monitoring Module may intermittently check the quality of the regular network connection. The decision logic, upon determining based on the extracted network connection parameters that the regular connection is down/bad, may issue a respective data storage switching command to the Data Communication and Storage Management Module. In response, the Data Communication and Storage Management Module may switch from its regular over wire network connection (determined to be down/bad), to using the Wireless Communication Module (e.g. Wi-Fi, Cellular). According to some embodiments, the Ethernet Replacement (e.g. IP mirror substitute) may be used as a substitute for the network destination/sink (e.g. an IP address) to which the camera regularly (i.e. under good network connection quality conditions) relays its data.  See col. 8, line 65 through col. 9, line 14).
In regard to claim 25, Herzel discloses wherein the system automatically provides Internet connectivity through an optical network terminal communication interface that is activated responsive to at least one of the primary power fault signal and the Internet connectivity fault signal (in Herzel, the main modules and operation steps of an exemplary system/apparatus for facilitating network camera backup, wherein the system switches from its regular (e.g. over wire) communication to wireless (e.g. Wi-Fi, cellular) communication as a result of a drop in the quality of its network connection.  See col. 9, lines 15-21).
In regard to claim 114, Herzel discloses a system comprising: an injection device for providing uninterruptible PoE to a plurality of connected electronic premises security system devices (i.e. cameras) upon detection of loss of primary power (as shown in Fig. 6, which is reproduced below for ease of reference and convenience, Herzel discloses the contingency power source may be a rechargeable battery. The apparatus/device may comprise: a Contingency Power Source Charging Module for using external and/or internal electric power from the regular power source (i.e. while available)--PoE, and/or Auxiliary Power--for charging the rechargeable battery contingency power source. According to some embodiments, the Power Management Module may switch between the regular power source (e.g. PoE line) and two or more contingency power sources, in response to a power source switching command from the decision logic. See col. 7, lines 17-42);

    PNG
    media_image1.png
    1051
    795
    media_image1.png
    Greyscale

a rechargeable power supply (i.e. contingency power source charging) that automatically provides power to connected devices in the event of a loss of (in Herzel, the Power Management Module may switch between the regular power source (e.g. PoE line) and two or more contingency power sources, in response to a power source switching command from the decision logic. For example, the Power Management Module may initially switch to an auxiliary backup power source--in response to a drop in power quality in the regular power source, and may later switch to a rechargeable battery backup power source--in response to a drop in power quality in the auxiliary backup power source.  See col. 7, lines 17-42); and a wireless device that automatically provides network connectivity to the connected devices in the event of loss of wired network connectivity (in Herzel, a Network Monitoring Module may intermittently check the quality of the regular network connection. The decision logic, upon determining based on the extracted network connection parameters that the regular connection is down/bad, may issue a respective data storage switching command to the Data Communication and Storage Management Module. In response, the Data Communication and Storage Management Module may switch from its regular over wire network connection (determined to be down/bad), to using the Wireless Communication Module (e.g. Wi-Fi, Cellular). According to some embodiments, the Ethernet Replacement (e.g. IP mirror substitute) may be used as a substitute for the network destination/sink (e.g. an IP address) to which the camera regularly (i.e. under good network connection quality conditions) relays its data.  See col. 8, line 65 through col. 9, line14).
In regard to claim 115, Herzel discloses wherein the wireless device provides network connectivity by at least one of a cellular network, a Bluetooth.TM. network, an 802.11 WiFi network, and an orbital satellite  (in Herzel, the main modules and operation steps of an exemplary system/apparatus for facilitating network camera backup, wherein the system switches from its regular (e.g. over wire) communication to wireless (e.g. Wi-Fi, cellular) communication as a result of a drop in the quality of its network connection.  See col. 9, lines 15-21).
In regard to claim 116, Herzel discloses wherein the wireless device comprises at least one of a removable internal card and a pluggable external adapter (in Herzel, the main modules and operation steps of an exemplary system/apparatus for facilitating network camera backup, wherein the system switches from its regular (e.g. over wire) communication to wireless (e.g. Wi-Fi, cellular) communication as a result of a drop in the quality of its network connection.  See figure 6, col. 9, lines 15-21).
In regard to claim 117, Herzel discloses further a network switch that facilitates routing at least a portion of the connected devices to at least one of other connected devices, the wireless device, and a primary wired external network port  (in Herzel, the main modules and operation steps of an exemplary system/apparatus for facilitating network camera backup, wherein the system switches from its regular (e.g. over wire) communication to wireless (e.g. Wi-Fi, cellular) communication as a result of a drop in the quality of its network connection.  See figure 6, col. 9, lines 15-21).
In regard to claim 118, Herzel discloses further: an interface by which a user is enabled to configure the system (in Herzel, user can calibrate the camera, initiate the operation.  See figure 17).
(in Herzel, teaching the pluggable transceiver port.  See figure 16).
In regard to claim 122, Herzel discloses further a processor operated by system firmware, wherein the system firmware can be reprogrammed without interrupting automatically providing power to connected devices (in Herzel, the Camera Administrator Device (e.g. a mobile communication device) may send camera control commands through the Wireless Communication Module (e.g. based on received video parameters data from the Wireless Communication Module). A Camera Control Module may receive the commands from the Control Logic and relay them to the camera.  See col. 10, lien 58 through col. 11, line 5).
In regard to claim 123, Herzel discloses further a daisy-chain interface that facilitates synchronizing power maintenance and shutdown modes of the system with systems connected to the daisy-chain (see figure 18).
In regard to claim 124, Herzel discloses further an interface that facilitates connecting a plurality of processor-controlled power capsules that provide a user-configurable amount of backup power available to the connected devices (in Herzel, a Power Consumption Module may intermittently monitor the power consumption characteristics of the camera and extract power consumption related parameters. The decision logic, upon determining based on the extracted power consumption parameters that low, or no, power is being consumed by the camera, may issue a respective low/no camera power consumption notification/alert to the Data Communication and Storage Management Module. In response, the Data Communication and Storage Management Module may use the Wireless Communication Module (e.g. Wi-Fi, Cellular) to send a cellular notification/alert of low/no camera power consumption to the Camera Administrator Device (e.g. a mobile communication device). According to some embodiments, the Ethernet Replacement (e.g. IP mirror substitute) may be used as a substitute for the network destination/sink (e.g. an IP address) to which the camera regularly (i.e. under good network connection quality conditions) relays its data.  See col. 9, lines 46-64).
	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claims 120-121 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Herzel in view of Kannrellis et al. (US Pat No. 10, 916,965).
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.
In regard to claim 120, Herzel discloses the claimed subject matter as discussed above rejection except the teaching of a pluggable transceiver port that (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Kennrellis discloses the main network input 16 is comprised of an SFP module 16A or Small Form-factor Pluggable module and the control module 22 is further comprised of a power management processor 22A and a network management processor 22B. The SFP module 16A is compatible with a network and a network cable with at least one network input and network output so as to provide data from the main network 44 to the main network input 16. The SFP module 16A is an adapter for hardware, including but not limited to network connection, an Ethernet cable, such as CAT 3, CAT5, and CAT6, fiber-optic cable, coaxial cable or other device for data transmission back and forth. The network connection transmits and receives data through the main network input 16 to the control module 22 and to the PoE powered device 46. The network management processor 22B connects to the network switch extension 49 or ethernet switch of the control module so as to provide higher level network functionality and connects to the power management processor 22A. The power management processor 22A connects the control module 22 to the SFP module 16A so as to control power flow from the power supply input 14 and the alternative power supply 20, according to the available power. The system 10 is set to monitor and account for any power by adjusting load on the other power sources, the power supply input 14 and the alternative power supply 20.  See col. 11, line 65 through col. 12, line 23).

    PNG
    media_image2.png
    334
    693
    media_image2.png
    Greyscale


In regard to claim 121, Herzel and Kannrellis fail to teach an Optical Network Terminal interface.  However it is extremely well known in the computer art/industry to provide for the use of an Optical Network Terminal interface for network connection.  Therefore OFFICIAL NOTICE is taken that it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to provide an Optical Network Terminal interface as is well known in the systems of Herzel and Kannrellis in order to provide maximum adaptability to different I/O configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance.
Conclusion
 	Claims 2, 6, 8-9, 11-12, 15, 21, 23-25, 114-124 are rejected.  Claims 1, 3-5, 7, 10, 13-14, 16-20, 22, 26-113 are cancelled.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186